DETAILED ACTION
The following is final office action in response to applicant’s amendments filed on 03/05/2021 for response of office action mailed on 11/19/2020. Claims 1-6, 8-11, 13-17 and 19 are amended. No claim is added. Claims 12 and 18 are cancelled. Therefore claims 1-11, 13-17 and 19 now pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 11, 17 are objected to because of the following informalities:  
In line 9, examiner suggests to replace “one first mode” with - - one first node - -.
Lin line 3 of claim 17, examiner suggests to replace “wherein one of the unique blockchains of the plurality of blockchains is unique to and stored in a first node of a plurality of first nodes” with - - wherein one of the unique blockchains of the plurality of blockchains is stored in a first node of a plurality of first nodes - -
Appropriate correction is required.

Response to Arguments
Applicant’s amendment to the title, filed on 03/05/2021, with respect to the objection on the specification has been fully considered. The amendment overcame the objection, therefore the objection has been withdrawn.
The certified copy of the foreign priority document was received by the USPTO on 12/12/2019.
Applicant’s amendments to the claim 4, filed on 03/05/2021, with respect to the claim rejection under 35 U.S.C 112 (b) has been fully considered. The amendments overcame the rejection, therefore the rejection has been withdrawn. 
Applicant’s amendments to the claim 19, filed on 03/05/2021, with respect to the claim rejection under 35 U.S.C 101 has been fully considered. The amendments overcame the rejection. Therefore the rejection has been withdrawn. 
Applicant’s amendments to the claims 1-6, 8-11, 13-17 and 19, filed on 03/05/2021, with respect to the claim rejection under 35 U.S.C 103 have been fully considered.
Regarding arguments on independent claim 17, 1, 16 and 19 on page 10-12, claim 1 is amended with new limitation, a plurality of first nodes, each first node stores a unique blockchain that is unique thereto, and each first node includes a first processor, the first nodes are not connected to each other and do not communicate blockchain updates to one another, a second node in communication with the plurality of first nodes, the second node stores the unique blockchains and the second node includes a second processor; wherein the second processor is configured to search for one of the first nodes and the unique blockchain associated with the one first node, and the second processor is further configured to specify the unique blockchain of the one first node to be processed. Claim 17, 16 and 19 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejection of claim 1, 16, 17 and 19 have been considered but are moot in view of the new grounds of rejection. New prior arts are introduced.
Applicant presents no further arguments.
For the above reasons, it is believed that the rejections should be sustained. Accordingly, THIS
ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as
set forth in 37 CFR 1.136(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, it recites “the one first node
Regarding claim 16, it recites “the first processor” at line 11. There is lack of antecedent basis for the term “the first processor” because there is no “a first processor” recited prior. 
Claims 2-15 are rejected for carrying same deficiencies as claim 1.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-6, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar et al. (US20190378127, hereinafter Dudar) in view of Dorri et al. (“Blockchain in Internet of Things: Challenges and Solutions”, hereinafter Dorri), and further in view of Lee et al. (US20190182257, hereinafter Lee). 
 Regarding claim 1 and 16, Dudar teaches an information management system (Dudar: Abstract: Abstract: The blockchain network has information handling devices operably connected with each other. The information handling devices collectively maintain a blockchain ledger containing one or more transaction blocks with transaction information) comprising the first processor of the one first node is configured to generate a first transaction signature and to add the first transaction signature to an unfinalized block in the unique blockchain associated with the one first node (Dudar: Fig. 8: Device #1 sign interim block with own private key; Para. 0067: in step 510, the information handling device(s) use the data 504 of the new transaction request and the last HASH value 502 in the blockchain ledger as input data, and applies its corresponding HASH generation algorithm to the input data, to form an interim hashed block 560 with a new HASH value 506 appended to the initial block 550….. in step 520, the new HASH value 506 in the interim hashed block 560 is used an input data and a corresponding private key 507 of the information handling device arranged to perform signing is applied to the input data for generating a digital signature 508 associated with the device. The digital signature 508 can be generated using known algorithms in the art, such as Digital Signature Algorithm (DAS), Elliptic Curve DSA (ECDSA), etc. The digital signature 508 is then added to the interim hashed block 560 to form a validated block 570 that has been signed; Para. 0076: FIG. 8 shows an implicit consolidation process 800 in one embodiment of the invention. As shown in FIG. 8, the process 800 involves one device signing a first interim block associated with the new transaction request); the second processor is configured to generate a second transaction signature and to add the second transaction signature to the unfinalized block on a basis of a result of the authentication process and the first transaction signature (Dudar: Fig. 8: Device #2 sign the interim block which already has signature of device #1  with device #2 private key; Para. 0068: FIG. 6 shows a verification process 600 in one embodiment of the invention. The verification process 600 is for determining whether the blockchain ledger to be updated includes a block associated with the new transaction request. Preferably, this verification process 600 is performed by an information handling device in the blockchain network that did not sign or did not generate the signed block; Para. 0069: in step 620, the checking HASH value 609 is compared with the latest HASH value 604 in the signed block 670 for determining whether the digital signature 606 is valid. If the checking HASH value 609 is determined to match the latest HASH value 604 (e.g., they are identical), then the digital signature 606 is considered valid; Para. 0076: this serial or series signing process can be performed with any number of two or more information handling devices in the blockchain network, and it can be embodied as part of the validation process 500 in FIG. 5. The final interim block would include multiple signatures and additional HASH values in between different digital signatures), and the first processor of the one first node is configured to hash the unfinalized block and generate a new unfinalized block (Dudar: Fig. 8: first interim block with last block HASH, device #1 calculate block HASH (1) and sign BLOCK with own private key, second interim block with last block HASH, block HASH (1) and signature (1); Para. 0076: As shown in FIG. 8, the process 800 involves one device signing a first interim block associated with the new transaction request, then another device signing a second interim block resulting from the signing of the first interim block by the first device, then a further device signing, etc. This serial or series signing process can be performed with any number of two or more information handling devices in the blockchain network, and it can be embodied as part of the validation process 500 in FIG. 5 (hence the name “implicit” consolidation). The final interim block would include multiple signatures and additional HASH values in between different digital signatures). 
Yet, Dudar does not teach a plurality of first nodes, each first node stores a unique blockchain that is unique thereto, and each first node includes a first processor, the first nodes are not connected to each other and do not communicate blockchain updates to one another; a second node in communication with the plurality of first nodes, the second node stores the unique blockchains and the second node includes a second processor; wherein the second processor is configured to search for one of the first nodes and the unique blockchain associated with the one first node, and the second processor is further configured to specify the unique blockchain of the one first node to be processed; wherein the first processor of the one first node or the second processor executes: an authentication process on a basis of feature data.
However, in the same field of endeavor, Dorri teaches a plurality of first nodes, each first node stores a unique blockchain that is unique thereto, and each first node includes a first processor, the first nodes are not connected to each other and do not communicate blockchain updates to one another (Dorri: Fig. 1: user smart home 1, user’s smart home 2; Page 3, Para. 04: Smart Home: The smart home is comprised of the following three parts:
Devices: All smart devices located in the home.
Local BC: A secure and private BC that is mined and stored by one (or more) resource-capable device(s), which is always online
Page 4, para. 01: Unlike the Bitcoin BC whose management is decentralized, the local BC is centrally managed by its owner) (examiner note: each user’s smart home is not connected to other’s a second node in communication with the plurality of first nodes (Dorri: Fig. 1: Cloud storage with blockchains; Fig. 2(a): step 6 and step 8; Page 5, para. 02: devices in the smart home (e.g. a smart thermostat) may wish to store their data in the cloud storage, so that a third party Service Provider (SP) can access the stored data and provide certain smart services (e.g. intelligent temperature adjustment). The cloud storage groups user’s data in identical blocks associated with a unique block-number); wherein the first processor of the one first node or the second processor executes: an authentication process on a basis of feature data (Dorri: Page 5, page. 02: Block-number and hash of stored data are used by the user for authentication. If the storage can successfully locate data with given block-number and hash, then the user is authenticated)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Dudar to include a plurality of first nodes, each first node stores a unique blockchain that is unique thereto, and each first node includes a first processor, the first nodes are not connected to each other and do not communicate blockchain updates to one another; a second node in communication with the plurality of first nodes; wherein the first processor of the one first node or the second processor executes: an authentication process on a basis of feature data as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to manage the smart home data through blockchain as suggested by Dorri (Dorri: Page 4, para. 01). 
However, in the same field of endeavor, Lee teaches the second node stores the unique blockchains and the second node includes a second processor (Lee: Fig. 4: Automated event processing computing platform (410), blockchain network (200) (second node: 410+200), user computing device (420) (first node); Para. 0109: The historical event information may be stored on one or more blockchains of the blockchain network 200. In some examples, each user may be associated with a user blockchain, which may be identified by the user's blockchain identifier. The automated event processing computing platform 410 may access the user blockchain, which may be stored in memory 220 of the full node computing device 210 that is part of the automated event processing computing platform 410); wherein the second processor is configured to search for one of the first nodes and the unique blockchain associated with the one first node, and the second processor is further configured to specify the unique blockchain of the one first node to be processed (Lee: Para. 0108: At step 503, the automated event processing computing platform 410 may match the received event(s) that are associated with a particular user to a corresponding blockchain identifier. One or more of the blockchains 200 implemented by the blockchain network 200 may use a persistent blockchain identifier to store information associated with a particular user. The automated event processing computing platform 410 may store such a blockchain identifier in an identity database 415, as illustrated at FIG. 4. The identity database 415 may contain the blockchain identifier as well as other identifiers of the user (e.g., a name of the user, account username(s) and/or numbers of the user, and other user identity information). When the automated event processing computing platform 410 receives event information, the event information may indicate that an event is associated with a user identifier, which the automated event processing computing platform 410 may extract and use to retrieve the matching blockchain identifier for the user from the identity database 415). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Dudar and Dorri to include the second node stores the unique blockchains and the second node includes a second processor; wherein the second processor is configured to search for one of the first nodes and the unique blockchain associated with the one first node, and the second processor is further configured to specify the unique blockchain of the one first node to be processed as disclosed by Lee. One of ordinary skill in the art 
Regarding claim 3, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition, Dorri further teaches wherein the blockchain is a private chain unique to each of at least one first node (Dorri: Page 3, Para. 04: Smart Home: The smart home is comprised of the following three parts: Devices: All smart devices located in the home; Local BC: A secure and private BC that is mined and stored by one (or more) resource-capable device(s), which is always online).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the blockchain is a private chain unique to each of at least one first node as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to manage the smart home data through blockchain as suggested by Dorri (Dorri: Page 4, para. 01).
Regarding claim 4, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition, Dudar further teaches wherein the unfinalized block that contains a hash value of a preceding finalized block and the first processor of the one first node is configured to generate a finalized block that contains the first and second transaction signatures and a hash value of an immediately preceding finalized block (Dudar: Fig. 8: first interim block with last block HASH; Para. 0085: As shown in FIG. 13, the method 1300 includes, in step 1302, generation of a new HASH value using data of the new transaction request and latest HASH value in the blockchain ledger. Then in step 1304, two information handling devices respectively sign a hashed block with their own digital signature, e.g., similar to the method of FIG. 5 and related description. In step 1306, the signed hashed blocks are first consolidated into a single signed block with multiple digital signatures, e.g., in a similar manner as FIG. 7 and related description. The consolidation may be performed by one device in the network then distributed to other devices, or it may be performed independently by different deices in the network. The consolidated interim block with multiple digital signatures is then distributed in the blockchain network for verification in step 1308. Specifically, each of the information handling devices or selected information handling devices in the blockchain network are arranged to verify the two signatures, e.g., in a similar manner as FIG. 6 and related description; Para. 0086: FIG. 14 is one specific implementation of the method 1300 in FIG. 13. In FIG. 13, the two validation devices (information handling device that performs part or all of the validation function) each generates a new HASH value and signs the hashed block, as in steps 1302 and 1304. Then, one or both of the two validation devices distribute the respective new block to the other to consolidate the two interim blocks into a single block with the two signatures, as in step 1306. The validation device(s) then distribute the consolidated block to the verification devices (other information handling devices in the blockchain network that perform the verification) for verification. Verification is then performed, as in step 1308, using verification method described with respect to FIG. 6. Upon successful verification, in step 1310, the verified block is then appended to the blockchain ledger such that the blockchain ledger now includes data of the new transaction). 
Regarding claim 5, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition, Dorri further teaches wherein the first processor of the one first node or the second processor of the second node is configured to execute the authentication process on a basis of the feature data that is newly acquired by the one first node during the authentication process (Dorri: Page 5, page. 02: Block-number and hash of stored data are used by the user for authentication. If the storage can successfully locate data with given block-number and hash, then the user is authenticated; Fig. 2(a): step 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include of the one first node or the second processor of the second node is configured to execute the authentication process on a basis of the feature data that is newly acquired by the one first node during the authentication process as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to manage the smart home data through blockchain as suggested by Dorri (Dorri: Page 4, para. 01).
Regarding claim 6, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition, Dorri further teaches wherein the first processor of the one first node or the second processor of the second node is configured to execute the authentication process on a basis of the feature data that is newly acquired by the second node during the authentication process (Dorri: Page 5, page. 02: Block-number and hash of stored data are used by the user for authentication. If the storage can successfully locate data with given block-number and hash, then the user is authenticated; Page 5, para. 04: If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner. Next, the signed hash of data is signed by the storage and sent to the overlay network to be mined in the overlay BC; Fig. 2(a): step 8 and 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the first processor of the one first node or the second processor of the second node is configured to execute the authentication process on a basis of the feature data that is newly acquired by the second node during the authentication process as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to manage the smart home data through blockchain as suggested by Dorri (Dorri: Page 4, para. 01).
Regarding claim 8, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition, Dudar further teaches wherein the first processor of the one is configured to generate and add the first transaction signature when triggered by the hashing and the new unfinalized block generation by the first processor of the one first node (Dudar: Para. 0067: in step 510, the information handling device(s) use the data 504 of the new transaction request and the last HASH value 502 in the blockchain ledger as input data, and applies its corresponding HASH generation algorithm to the input data, to form an interim hashed block 560 with a new HASH value 506 appended to the initial block 550. Then, the interim hashed block 560 is digitally signed by one of the information handling devices in the blockchain network. The information handling device that digitally signs the interim hashed block 560 can be but need not be the same information handling device that generates the new HASH value 506). 
Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Dorri. 
Regarding claim 17 and 19, Lee teaches an information management method executed by a computer processor included in a second node, the information management method comprising: storing a plurality of unique blockchains in the second node (Lee: Fig. 4: Automated event processing computing platform (410), blockchain network (200) (second node: 410+200), user computing device (420) (first node); Para. 0109: The historical event information may be stored on one or more blockchains of the blockchain network 200. In some examples, each user may be associated with a user blockchain, which may be identified by the user's blockchain identifier. The automated event processing computing platform 410 may access the user blockchain, which may be stored in memory 220 of the full node computing device 210 that is part of the automated event processing computing platform 410); a plurality of first nodes that are not connected to each other and do not communicate blockchain updates to one another (Lee: Fig. 4: multiple user computing device (420) (none of any 420 are connected to each other); searching for the first node and the unique blockchain thereof (Lee: Para. 0108: At step 503, the automated event processing computing platform 410 may match the received event(s) that are associated with a particular user to a corresponding blockchain identifier. One or more of the blockchains 200 implemented by the blockchain network 200 may use a persistent blockchain identifier to store information associated with a particular user. The automated event processing computing platform 410 may store such a blockchain identifier in an identity database 415, as illustrated at FIG. 4. The identity database 415 may contain the blockchain identifier as well as other identifiers of the user (e.g., a name of the user, account username(s) and/or numbers of the user, and other user identity information). When the automated event processing computing platform 410 receives event information, the event information may indicate that an event is associated with a user identifier, which the automated event processing computing platform 410 may extract and use to retrieve the matching blockchain identifier for the user from the identity database 415) and a transaction signature generated by the first node (Lee: Para. 0129:  the request may include data signed by the private key of the user that created the function in order to demonstrate the user's authorization). 
Yet, Lee does not wherein one of the unique blockchains of the plurality of blockchains is unique to and stored in a first node of a plurality of first nodes; executing an authentication process on a basis of feature data; and generating a transaction signature and adding transaction signature to an unfinalized block in the unique blockchain stored in the first node, on a basis of a result of the authentication process and a transaction signature generated by the first node.
However, in the same field of endeavor, Dorri teaches wherein one of the unique blockchains of the plurality of blockchains is unique to and stored in a first node of a plurality of first nodes (Dorri: Fig. 1: user smart home 1, user’s smart home 2; Page 3, Para. 04: Smart Home: The smart home is comprised of the following three parts:
Devices: All smart devices located in the home.
Local BC: A secure and private BC that is mined and stored by one (or more) resource-capable device(s), which is always online
Page 4, para. 01: Unlike the Bitcoin BC whose management is decentralized, the local BC is centrally managed by its owner) (examiner note: each user’s smart home is not connected to other’s smart home and do not communicate blockchain updates to one another); executing an authentication process on a basis of feature data (Dorri: Page 5, page. 02: Block-number and hash of stored data are used by the user for authentication. If the storage can successfully locate data with given block-number and hash, then the user is authenticated); and generating a transaction signature and adding transaction signature to an unfinalized block in the unique blockchain stored in the first node, on a basis of a result of the authentication process and a transaction signature generated by the first node (Dorri: Page 5, para. 04: The storage checks the validity of the transaction and also confirms that there is space available in the cloud storage. If so, it calculates a hash of received data packets and compares it with the received hash. If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner. Next, the signed hash of data is signed by the storage and sent to the overlay network to be mined in the overlay BC; Page 10, para. 03: the multisig transaction signed by both the user and the cloud storage containing the true hash of the data and the access transaction signed by both the storage and the user; Page 2, para. 02: Any node in the peer-to-peer network can choose to be a miner……. All miners who receive the transaction verify it by validating the signatures contained within the transaction; Fig. 2(a): step 6; Fig. 2(b): multisig transaction with smart home miner’s signature)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Lee to include wherein one of the unique blockchains of the plurality of blockchains is unique to and stored in a first node of a plurality of first nodes; executing an authentication process on a basis of feature data and generating a transaction the unique blockchain stored in the first node, on a basis of a result of the authentication process and a transaction signature generated by the first nod as disclosed by Dorri. One of ordinary skill in the art would have been motivated to make this modification in order to manage the smart home data through blockchain as suggested by Dorri (Dorri: Page 4, para. 01). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Dorri and Lee, and further in view of Christidis (IEEE access: Blockchains and Smart Contracts for the Internet of Things; 5/10/2016; page 2292-2303) and Jacobs et al. (US20170237554, hereinafter Jacobs).
Regarding claim 2, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1.
Yet, the combination does not teach wherein the blockchain supports a user-defined schema written on a basis of an object-oriented language, the user-defined schema includes a user-defined script for a smart contract execution and a user-defined profile that includes a result of the smart contract execution, and a hash value of the user-defined script is used to generate the first transaction signature.
However, in the same field of endeavor, Christidis teaches wherein the blockchain supports a user-defined schema (Christidis: Page 2296; col. 2: The contract allows us to express business logic in code); the user-defined schema includes a user-defined script for a smart contract execution and a user-defined profile that includes a result of the smart contract execution (Christidis: Page 2292, col. 1: Smart contracts –self-executing scripts that reside on the blockchain– integrate these concepts and allow for proper, distributed, heavily automated workflows; Page 2296, col. 2: Within the blockchain context, smart contracts are scripts stored on the blockchain. Since they reside on the chain, they have a unique address. We trigger a smart contract by addressing a transaction to it. It then executes independently and automatically in a prescribed manner on every node in the network, according to the data that was included in the triggering transaction; Page 2297, col. 1: A properly written smart contract should describe all possible outcomes of the contract. For instance, the ‘‘trade’’ function above may be written so as to reject offers that bring in quantities of Y that are not multiples of 5; i.e. an offer of 12 units of Y will be rejected. Or the function may be written so as to parse the incoming offer as the biggest multiple of 5 (that will be traded without issues) and a remainder (that will be returned). An offer of 12 units of Y then, would return 2 units of X and 2 units Y to the sender), and a hash value of the user-defined script (Christidis: Page 2300, col. 2: hash the corresponding real-world contract, record its hash digest). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the blockchain supports a user-defined schema, the user-defined schema includes a user-defined script for a smart contract execution and a user-defined profile that includes a result of the smart contract execution, and a hash value of the user-defined script as disclosed by Christidis. One of ordinary skill in the art would have been motivated to make this modification in order to enforce customized rules between transacting parties using smart contract on the blockchain as suggested by Christidis (Christidis: Para. 2296, col. 2)
Yet, the combination and Christidis does not teach a user-defined schema written on a basis of an object-oriented language and a hash value of the user-defined script is used to generate the first transaction signature.
However, in the same field of endeavor, Jacobs teaches a user-defined schema written on a basis of an object-oriented language (Jacobs:  Para. 0207: Any of the software components or functions described in this application may be implemented as software code to be executed by a processor using any suitable computer language such as, for example, Java, C++ or Perl using, for example, conventional or object-oriented techniques) and a hash value of the user-defined script is used to generating a first digital signature for the digital asset; Para. 0192: the digital asset may be a smart contract that is designed to settle within a pre-defined period of time (e.g., 5 hours, 1 day, or 1 week)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination and Christidis to include a user-defined schema written on a basis of an object-oriented language and a hash value of the user-defined script is used to generate the first transaction signature as disclosed by Jacobs. One of ordinary skill in the art would have been motivated to make this modification in order to facilitate digital asset settlement on blockchain as suggested by Jacobs (Jacobs: Para. 0023 and Para. 0024). 
Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Dorri and Lee, and further in view of KAGA et al. (US20190238344, hereinafter Kaga).
Regarding claim 7, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1.
Yet, the combination does not teach wherein the feature data is based on biometric data is face data.
However, in the same field of endeavor, Kaga teaches wherein the feature data is based on biometric data including face data (Kaga: Para. 0011: The present invention is a signature verification system for verifying a signature by a computer including a processor and a memory, the signature verification system including: a biometric information acquiring unit for acquiring biometric information of a user; Para. 0008: The biometric signature is a technique for implementing signature generation or signature verification for a message by using biometric information typified by fingerprints, veins, faces, etc.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include 
Regarding claim 9, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1.
Yet, the combination does not teach wherein the first processor of the one first node is further configured to transmit  a terminal signature corresponding to the first node and the feature data to the second node, the second processor of the second node is configured to receive the feature data on a basis of the terminal signature and to transmit a feature signature based on the feature data to the one first node, and the first processor of the one first node or the second processor of the second node is configured to execute the authentication process in a case where the one first node has the feature signature.
However, in the same field of endeavor, Kaga teaches wherein the first processor of the one first node is further configured to transmit a terminal signature corresponding to the first node and the feature data to the second node (Kaga: Para. 0065: FIG. 2 is a flowchart illustrating a processing procedure of initial registration of the public template certificate according to the first embodiment of the present invention. This processing enables use of the blockchain system by causing the signature terminal 1000 to acquire biometric information from the user and causing the public template repository 1200 to generate the public template certificate; Para. 0066: At the signature terminal 1000, initial registration is performed (S2010); Para. 0067: The signature terminal 1000 transmits the public template to the public template repository 1200 (S2020). At this time, the signature terminal 1000 also simultaneously transmits information required for generating the public template certificate, such as a user name and a biometric signature algorithm used for generating the public template. Note that, in order to prevent tampering, a biometric signature may be added to such information), the second processor of the second node is configured to receive the feature data on a basis of the terminal signature and to transmit a feature signature based on the feature data to the one first node (Kaga: Para. 0068: The public template repository 1200 receives the public template (S2110); Para. 0069: The public template repository 1200 adds a signature to the public template to generate and register the public template certificate (S2130)), and the first processor of the one first node or the second processor of the second node is configured to execute the authentication process in a case where the one first node has the feature signature (Kaga: Para. 0011: The present invention is a signature verification system for verifying a signature……a verifying unit for accepting a transaction including the public template certificate, the public key certificate, and the signature, verifying validity of the public key certificate with the public template certificate, and verifying the signature with the public key certificate). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include  wherein the first processor of the one first node is further configured to transmit  a terminal signature corresponding to the first node and the feature data to the second node, the second processor of the second node is configured to receive the feature data on a basis of the terminal signature and to transmit a feature signature based on the feature data to the one first node, and the first processor of the one first node or the second processor of the second node is configured to execute the authentication process in a case where the one first node has the feature signature as disclosed by Kaga. One of ordinary skill in the art would have been motivated to make this modification in order to authenticate a transaction using a biometric signature on the blockchain as suggested by Kaga (Kaga: Para. 0008).
Claim 10 and 11 areDudar in view of Dorri and Lee, and further in view of Kano et al. (US20190036702, hereinafter Kano). 
Regarding claim 10, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1.
Yet, the combination does not teach wherein the second processor of the second node is configured to issue a transaction request to the one first node on a basis of the first transaction signature, and the first processor of the one first node is configured to execute a transaction process on a basis of a result of the authentication process and the transaction request.
However, in the same field of endeavor, Kano further teaches wherein the second processor of the second node is configured to issue a transaction request to the one first node on a basis of the first transaction signature (Kano: Fig. 6: public node (2a) (second node); private node (2b) (first node); Para. 0034: The private nodes 2 b are reliable nodes with a number limit, and perform the recording processing of the transaction requested by a public node 2 a to the distributed database 4; Para. 0049: First, a transaction Tr in which information regarding a transaction is described is generated in the public node 2 a (Step 1), and a recording request of the transaction Tr is transmitted to the group of private nodes 2 b after attachment of a signature to the transaction Tr by a secret key of an address managed by itself (Step 2)), and the first processor of the one first node is configured to execute a transaction process on a basis of a result of the authentication process and the transaction request
(Kano: Para. 0058: First, in Step 10, validity of the signature attached to the approval result is verified using public keys of the request sources B to D of approval (Step 10). In a case where it is determined that the request destination of approval is valid, the processing proceeds to Step 11, and in a case where it is determined to be not valid, the processing after Step 12 is not performed; Para. 0059: In Step 11, in a case where approvals of n (m≥n≥1) or more among m private nodes are obtained, the block finalization condition is satisfied and addition of the block to the distributed database 4 is finalized). 

Regarding claim 11, combination of Dudar, Dorri and Lee teaches the information management system according to claim 10.
In addition, Dudar further teaches the second processor of the second node is configured to generate and add the second transaction signature when triggered by the execution of the transaction process by the first processor of the one first mode (Dudar: Para. 0067: in step 520, the new HASH value 506 in the interim hashed block 560 is used an input data and a corresponding private key 507 of the information handling device arranged to perform signing is applied to the input data for generating a digital signature 508 associated with the device; Para. 0076: As shown in FIG. 8, the process 800 involves one device signing a first interim block associated with the new transaction request, then another device signing a second interim block resulting from the signing of the first interim block by the first device, then a further device signing, etc. This serial or series signing process can be performed with any number of two or more information handling devices in the blockchain network, and it can be embodied as part of the validation process 500). 
In addition, Dorri further teaches wherein the first processor of the one first node or the second processor of the second node is configured to execute the authentication process on a basis of the feature data that is acquired by the one first node or by the second node when triggered by the of the one first node (Dorri: Page 5, page. 02: Block-number and hash of stored data are used by the user for authentication. If the storage can successfully locate data with given block-number and hash, then the user is authenticated; Page 5, para. 04: If the two hashes match, then data packets are stored in the storage and the new block-number is encrypted with the shared key, and sent to the miner. Next, the signed hash of data is signed by the storage and sent to the overlay network to be mined in the overlay BC; Fig. 2(a): step 8 and 9). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Dorri and Lee, and further in view Ventura et al. (US20180101842, hereinafter Ventura). 
Regarding claim 13, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1.
Yet, the combination does not teach wherein the second node is in communication with each of the first nodes via short-range wireless communication.
However, in the same field of endeavor, Ventura teaches wherein the second node is in communication with each of the first nodes via short-range wireless communication (Ventura: Para. 0052: the node computing entity 200 may communicate with computing entities or communication interfaces of other node computing entities 200, 200′, Para. 0053: the node computing entity 200 may be configured to communicate via wireless external communication networks using any of a variety of protocols, such as …IEEE 802.11 (Wi-Fi), Wi-Fi Direct, 802.16 (WiMAX), ultra wideband (UWB), infrared (IR) protocols, near field communication (NFC) protocols, Wibree, Bluetooth protocols). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the second node is in communication with each of the first nodes via short-range wireless communication as disclosed by Ventura. One of ordinary skill in the art would have been motivated to . 
Claim 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Dorri and Lee, and further in view of Ye (US20200167344). 
Regarding claim 14, combination of Dudar, Dorri and Lee teaches the information management system according to claim 1. In addition Lee further teaches wherein the unique blockchains are sidechains stored in blocks in a main-chain (Lee: Para. 0111: The user blockchains may be sidechains that relate to a main chain containing the trust information). 
Yet, the combination does not teach wherein a genesis block of each one of the unique blockchains is generated when triggered by storing a specific transaction in the main-chain.
However, in the same field of endeavor, Ye teaches wherein a genesis block of each one of the unique blockchains is generated when triggered by storing a specific transaction in the main-chain (Ye: Para. 0015: the blockchain system comprises a main chain, and after the receiving a blockchain transaction data writing request, the method further comprises: when a second preset condition is satisfied, adding a new blockchain into the blockchain system as a sidechain, and adding, in the blockchain data record table, a record corresponding to the new blockchain and transaction type identification information of the new blockchain; Para. 0069: the second preset condition may be that the transaction feature information of the transaction data to be added to the blockchain comprised in the blockchain transaction data writing request matches preset transaction feature information. Then, the blockchain system may preset that some transaction types are written into a sidechain. When newly received transaction data to be added to the blockchain belongs to one of these types, the transaction feature information of the transaction data to be added to the blockchain will match the preset transaction feature information. Therefore, a new blockchain may be added as a sidechain in the blockchain system). 
a genesis block of each one of the unique blockchains is generated when triggered by storing a specific transaction in the main-chain as disclosed by Ye. One of ordinary skill in the art would have been motivated to make this modification in order to manage data written into blockchain as suggested by Ye (Ye: Para. 0004). 
Regarding claim 15, combination of Dudar, Dorri, Lee and Ye teaches the information management system according to claim 14.
In addition, Ye teaches wherein one of the blocks in the main-chain contains the feature data (Ye: Para. 0034: according to transaction feature information of transaction data, one or more types of transaction data having special processing requirements may be allocated to the sidechains for processing without affecting the processing of transaction data of other transaction types written in the main chain; Para. 0044: The transaction type identification information of the main chain in the blockchain system may be indicated by a preset identifier, such as “*,”)(examiner note: type of transaction is feature data). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include one of the blocks in the main-chain contains the feature data as disclosed by Ye. One of ordinary skill in the art would have been motivated to make this modification in order to manage data written into blockchain as suggested by Ye (Ye: Para. 0004).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hofstee et al. US20200169425: multiple blockchains at both node 1 and 2
Gauvreau, US20200050613: user defined blockchains
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L.C./Examiner, Art Unit 2438 
                                                                                                                                                                                                                                                                                                                                                                                /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438